Citation Nr: 0904272	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to September 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's 
decision, and issued mandate in Haas effective October 16, 
2008.  A petition for a writ of certiorari in Haas was denied 
by the United States Supreme Court on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
In light of the foregoing and Chairman's Memorandum 01-09-03 
(January 22, 2009), which rescinds Chairman's Memorandum 01-
06-24 in its entirety, the Board finds it may now proceed in 
the instant appeal.


FINDINGS OF FACT

1. It is not shown that the veteran served in the Republic of 
Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.  

2. Type II diabetes mellitus was not manifested in service or 
in the first postservice year, and the preponderance of the 
evidence is against a finding that the veteran's current Type 
II diabetes mellitus is related to an event, injury, or 
disease in service.

CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  July 2002 and August 2006 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating Type II diabetes mellitus, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and this decision does not do so.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a VA 
examination because it was not necessary.  Absent any 
competent (medical) evidence suggesting that the veteran's 
Type II diabetes mellitus may be related to his service, an 
examination to secure a medical nexus opinion is not 
necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's service personnel records show he participated 
in the mission Young Tiger, and was awarded the Vietnam 
Service Medal.  His STRs, including his August 1967 report of 
medical history and service separation physical examination 
report, are silent for any complaints, findings, treatment, 
or diagnosis of Type II diabetes mellitus.

December 1996 to April 2002 private treatment records from 
Dr. M.O. show that the veteran was routinely monitored and 
treated for Type II diabetes mellitus.

In October 2002, the National Personnel Records Center (NPRC) 
certified that there was no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.

In the veteran's September 2003 notice of disagreement (NOD) 
and March 2004 VA Form 9, substantive appeal, he stated that 
he was a crew chief on a KC-135 aircraft that flew all over 
Southeast Asia, including refueling combat aircrafts over the 
Gulf of Tonkin and Vietnam.  He also stated that he and his 
unit frequently transported cargo when flying from U.S. air 
bases to Hawaii, Okinawa, Thailand, and Guam, and that he 
believed these supplies included containers of Agent Orange.  
He argued that "even though [he] was never sprayed on the 
ground with these chemicals (Agent Orange) . . . if [they] 
carried these chemicals onboard & flew for many hours in a 
pressurized aircraft, [they] had to have inhaled these 
chemicals."

In support of his claim, the veteran also submitted various 
Internet articles about the Takhli Royal Thai Air Force Base, 
Boeing KC-135 jet tankers, and the history of Linebacker II.  
[Notably, Operation Linebacker II took place in December 
1972, five years after the veteran's separation from 
service.]

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes mellitus) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

At the outset, it is noteworthy that although service 
personnel records show that the veteran served as a member of 
the U.S. Air Force in Southeast Asia during the Vietnam era, 
it is not shown that his "service involved duty or 
visitation in the Republic of Vietnam," or that he served in 
a Korean unit exposed to herbicide agents (and was thus 
exposed to any herbicide agents, including Agent Orange).  
The NPRC was unable to verify that he had any service in the 
Republic of Vietnam.  His DD 215 shows that he was awarded 
the Vietnam Service Medal.  However, this medal was awarded 
to service members who served "in Vietnam and the contiguous 
waters or airspace thereover" or "in Thailand, Laos, or 
Cambodia or the airspace, thereover, and in direct support of 
operations in Vietnam," and thus is not of itself 
necessarily indicative of service in Vietnam.  See Manual of 
Military Decorations and Awards, A-6 (Department of Defense 
Manual 1348.33-M, September 1996) (emphasis added).  
Significantly, the veteran does not allege that he served in 
the Republic of Vietnam or in a Korean unit exposed to 
herbicide agents.  In his February 2004 NOD, he conceded that 
he was "never sprayed on the ground with [Agent Orange]."  
Consequently, his claim seeking service connection for Type 
II diabetes mellitus is not within the purview of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (which provides for establishing 
service connection for diseases, including diabetes mellitus, 
on a presumptive basis based on herbicide exposure therein 
for veterans who served in Vietnam).  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  Although he contended in his February 2004 NOD 
and August 2005 substantive appeal that he may have been 
exposed to herbicide agents while flying cargo to Southeast 
Asia, these are allegations based on his speculations alone.  
He has not submitted any evidence showing that the cargo they 
carried was in fact Agent Orange, nor has he submitted any 
medical or textual evidence showing that he was thus exposed.  
Furthermore, there is no competent evidence that Type II 
diabetes mellitus was manifested in his first postservice 
year.  Consequently, the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112 also do not apply.  

To establish service connection for Type II diabetes mellitus 
under these circumstances, the veteran must show 
affirmatively that the disease is related to his active 
service.  It is not shown in his STRs, nor does he contend, 
that Type II diabetes mellitus was manifested in service.  
Postservice private treatment records show that Type II 
diabetes mellitus was diagnosed some time after service, with 
the monitoring and treatment of such disease commencing as 
early as in December 1996 (which is more than 29 years after 
service).  Such a lengthy time interval between service and 
the earliest postservice clinical documentation of the 
disability is of itself a factor for consideration against a 
finding that his Type II diabetes mellitus is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated 
by service).

Also, there is no competent (medical) evidence in the record 
of a possible nexus between the veteran's Type II diabetes 
mellitus and his service.  Private treatment records from Dr. 
M.O. only note the treatment of diabetes mellitus; there is 
nothing in these records that suggests the veteran's Type II 
diabetes mellitus may be related to service, to include 
herbicide exposure therein.  The Board recognizes that under 
38 C.F.R. § 3.159(c)(4)(i), VA has a duty to provide a VA 
medical examination or obtain a medical opinion once a 
claimant has established that he has a current (or 
persistent/recurrent) disability that may be related to an 
event, injury, or disease in service.  The veteran has not 
submitted any medical or textual evidence suggesting that his 
Type II diabetes mellitus might be related to his service.  
His own statements relating his Type II diabetes mellitus to 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
VA's duty to assist by arranging for an examination/securing 
a medical opinion is not triggered.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's Type II diabetes mellitus is in any way related to 
his service.  Accordingly, the claim must be denied.


ORDER

Service connection for Type II diabetes mellitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


